LeonardE. Neilson APROFESSIONALCORPORATION LEONARDE.NEILSON 8160SouthHighlandDrive,Suite 104 AttorneyatLaw Sandy,Utah84093 Telephone:(801)733-0800 Fax:(801)733-0808 August 13, 2010 Securities and Exchange Commission Division of Corporation Finance Attn:Mark C. Shannon, Branch Chief treet, NE Washington, D.C. 20549-7010 Filed Via Edgar Re: Trans Energy, Inc. SEC File No. 000-23530 Response to Comment Letter dated July 15, 2010 Dear Mr. Shannon: Please be informed that this office represents Trans Energy, Inc. (the “Company”).This letter is being submitted pursuant to my telephone conversation earlier today with Jennifer O’Brien of the Commission Staff concerning the Company and the outstanding comment letter from the Commission. The Company has informed me that it has not yet completed its response to the outstanding comment letter, but is working with its consulting engineers and accountants to answer the letter.However, the Company believes that it will need more time in order to complete an adequate response.Accordingly, the Company hereby respectfully requests that it be given an additional ten (10) business days in order to finalize and file its response. If you have any questions or require additional information concerning the Company’s response, please contact me at your convenience. Sincerely, /S/ Leonard E. Neilson Leonard E. Neilson, Attorney At Law, P.C. :ae CC:Trans Energy, Inc.
